                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

AMBRA N. HENSLEY                                                             PLAINTIFF

V.                                NO. 4:19-CV-00080-BRW-JTR

COMMISSIONER SSA                                                            DEFENDANT

                                            JUDGMENT

       Based on today’s Order, this case is DISMISSED WITHOUT PREJUDICE. All relief

sought is denied, and the case is closed.

       IT IS SO ORDERED, this 24th day of September, 2019.




                                             Billy Roy Wilson _________________
                                             UNITED STATES DISTRICT JUDGE
